Citation Nr: 0433581	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-06 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 23, 2002, 
for the grant of service connection for post-traumatic 
headache disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
post-traumatic headache disorder, effective May 23, 2002.  
The veteran appealed for an earlier effective date for the 
grant of service connection.  



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  In November 1981, the Board, in part, denied service 
connection for residuals of a concussion.  It was noted in 
the decision, that the veteran sustained a concussion in 
service; related headaches noted in service were described as 
having resolved prior to separation.

3.  It was not until many years later, on May 23, 2002, 
during his RO hearing, that the veteran again claimed 
entitlement to service connection for a post-traumatic 
headache disorder due to an inservice concussion.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 23, 2002, for the grant of service connection for post-
traumatic headache disorder.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (q) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In October 2002, the RO assigned 
May 23, 2002, for the grant of service connection for a post-
traumatic headache disorder.  He was properly notified of the 
outcome as well as the reasoning behind the decision in an 
October 2002 letter.  The Board concludes that the discussion 
in the October 2002 RO decision, statement of the case (SOC) 
(issued in February 2003), supplemental statement of the case 
(SSOC) (issued in May 2004) and numerous letters over the 
years (including the March 2004 VCAA letter) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC, and various letters informed him of:  
why the evidence on file was insufficient to grant an earlier 
effective date; what evidence the record revealed; what VA 
was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim.  The March 
2004 VCAA letter specifically informed him of what he should 
do in support of the claim, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim for an earlier effective date.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the March 2004 
VCAA letter was issued following the October 2002 RO decision 
which assigned May 23, 2002, as the effective date for the 
grant of service connection for a post-traumatic headache 
disorder.  Regardless, no prejudice has occurred.  Any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's records from VA facilities.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist with regard to the veteran's claim. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 38 
C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with the VA, formal 
or informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The veteran served in Vietnam and was awarded, among other 
decorations, the Purple Heart Medal.  The veteran's service 
medical records show that he was hospitalized from July 28, 
to August 1, 1968, with a diagnosis of status post-
concussion.  At hospital discharge, the diagnosis was changed 
to post-concussion headaches.  

In July 1976, the veteran requested service connection for 
hearing loss of the left ear.  In an October 1976 decision, 
the RO denied service connection for hearing loss of the left 
ear.  The veteran did not appeal this decision.  

In August 1979, the veteran again requested service 
connection for a concussion and hearing loss of the left ear.  
In a December 1980 decision, the RO denied service connection 
for the residuals of a concussion and hearing loss of the 
left ear.  The veteran appealed this decision to the Board.

In November 1981, the Board denied service connection for 
residuals of a concussion.  In the decision, it was noted 
that headaches were among the veteran's symptoms following a 
July 1968 concussion.  Weeks later, and during service, the 
veteran continued to complain of headaches.  At a 1981 
hearing, the veteran indicated he had experienced headaches 
since the inservice injury.  The Board reasoned that the 
veteran sustained a concussion in service and experienced 
headaches and dizzy spells but such subsided without residual 
effect prior to separation.  

On April 19, 1999, the veteran submitted a Statement in 
Support of Claim noting that his claim for service connection 
for residuals of a concussion had previously been denied.  He 
indicated that he ". . .wish[ed] to reopen [his] [] claim 
([I] have hearing problems). 

In June 1999, the RO sent the veteran a letter informing him 
that his claims for service connection for residuals of a 
concussion, hearing loss in the left ear, tinnitus and 
residuals of flash burn injuries to both eyes and eyesight 
defect had been previously denied; and that new and material 
evidence had to be submitted to reopen these claims.  That 
letter informed the veteran that the best types of evidence 
would be statements from physicians who treated him shortly 
after service and statements from people who served with him 
or knew him when he was in service.  The RO also informed the 
veteran that any evidence should include a brief description 
of disability with symptoms observed and dates of occurrence.  

In July 1999, the veteran submitted his statement, the 
statements of his spouse, a fellow serviceman, and a letter 
and audiogram from Fereidoon Behin, M.D.  The veteran stated 
that the recent RO letter informed him of the evidence that 
he needed to submit to prevail on his claim.  He contended 
that his current hearing loss was a residual of his inservice 
concussion.  The veteran's spouse stated that she had known 
the veteran for 33 years and that the veteran has had hearing 
loss since service.  The fellow serviceman stated that he 
served with the veteran in Vietnam but was wounded and 
evacuated to Guam before the veteran was wounded in combat.  
However, he noted that the veteran was repeatedly exposed to 
fire and that this noise exposure caused the veteran's 
hearing loss.  Dr. Behin stated that the veteran had "a 
moderate degree of mixed hearing loss in the left ear that is 
most probably due to explosions during the war."

On March 2000 VA audiological examination, the examiner 
opined that it was as likely as not that the veteran's 
hearing loss was caused by inservice acoustic trauma and 
concussion.  In an August 2000 rating decision, service 
connection for hearing loss and tinnitus was granted, 
effective April 19, 1999, the date the veteran reopened his 
claim for these conditions.  

During his RO hearing on May 23, 2002, the veteran's 
representative stated that the veteran is entitled to service 
connection for headaches due to his inservice concussion.  An 
October 2002 rating decision granted service connection for a 
post-traumatic headache disorder, effective May 23, 2002.

The veteran contends that he is entitled to service 
connection for a post-traumatic headache disorder from 
separation from service to the present because he has had 
these headaches since he sustained a concussion in service.  
In support of this claim, he submitted service medical 
records dated in 1968, part of a VA examination conducted in 
September and October 1980, and a copy of a hearing before a 
hearing officer at the RO conducted in February 1981.  

The Board finds that the effective date of May 23, 2002, for 
the grant of service connection for a post-traumatic headache 
disorder is appropriate under the facts and circumstances of 
this case.  In this case, the veteran filed a claim for 
service connection for residuals of a concussion in the 
1980s, and in November 1981, the Board denied such.  The 
Board acknowledged that the veteran experienced headaches 
following his concussion but said that such resolved prior to 
discharge.  

Following the 1981 Board decision, the veteran asserted a 
claim of service connection for residuals of a concussion, to 
include post-traumatic headaches, during the course of a May 
23, 2002, hearing.  This expression, during the course of a 
RO hearing, is the first expression of his desire for service 
connection for post-traumatic headaches since the 1981 Board 
decision.  The Board find that the appropriate effective date 
is the date of the receipt of the veteran's reopened claim 
for service connection.  See 38 U.S.C.A. § 5110.  Moreover, 
the Board recognizes the veteran's statements that his post-
traumatic headache disorder existed since his service, but 
points out there is no provision for payment of benefits from 
an earlier date based on a disorder's existence from a date 
previous to the receipt of the reopened claim.  See 38 C.F.R. 
§ 3.400(q).  The veteran has not alleged that he has filed 
any earlier informal claims for a post-traumatic headache 
disorder.  

The Board notes that all the evidence cited by the veteran in 
support of his claim was considered by the RO and the Board 
in previous decisions discussed above.  Given the Board's 
November 1981 decision, the effective date for the grant of 
service connection could be no earlier than the date of 
receipt of the reopened claim.  Following the Board's 
November 1981 decision, no communication was received from 
the veteran until May 23, 2002, when he, again, requested 
service connection for a post-traumatic headache disorder due 
to a concussion during the course of a RO hearing.  That is 
the effective date awarded by the RO.  There is no basis for 
an earlier award of service connection for the condition.  

The Board also notes that while the veteran filed an 
application to reopen a claim of service connection in April 
1999, such was specifically for hearing problems not for a 
post-traumatic headache disorder.  In his April 1999 
statement he indicated he wanted to reopen a claim for 
hearing problems.  He did not indicate that he had post-
traumatic headaches.  Further, the evidence submitted in 
conjunction with that claim regarded hearing problems not 
headaches. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for the grant of service connection of 
a post-traumatic headache disorder.  Therefore, the veteran's 
claim must be denied because the benefit-of-the-doubt rule is 
inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an effective date earlier than May 23, 2002, 
for the grant of service connection for a post-traumatic 
headache disorder is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



